Deen, Presiding Judge.
This defendant was indicted on three counts of aggravated assault and battery by shooting two policemen on April 16, 1971. After a psychiatric examination and prior to trial he was found insane and committed to Milledgeville State Hospital, diagnosed as a paranoid schizophrenic, until his release for trial in May, 1974. The trial resulted in a finding of guilty on all counts; we have examined the evidence and find it overwhelming to the effect that the defendant, dressed in army fatigues with shotgun in hand and pistol strapped on his belt, was stopped by a city policeman and in the ensuing fracas shot him and another officer who came to his assistance. A motion for new trial by the defendant’s court-appointed counsel was filed.
The notice of appeal in this case, filed pro se on February 5, 1976, appeals only from an order dated January 15,1976, in response to a pleading requesting an *690appeal from the decision of June 25,1971, committing the defendant to the state hospital for the insane, which request the trial court found both untimely filed and moot in view of the conviction and pendency of the motion for new trial.
Submitted May 5, 1976
Decided May 19, 1976.
Fulton E. Holmes, pro se, Stephen M. Friedberg, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.
No brief or enumeration of errors has been filed in this court. Notice has been given under our court’s Rule 14 (a). We have examined the record and find no error of law.

Judgment affirmed.


Quillian and Webb, JJ., concur.